Adjourned question from Prince George Superior Court. It was Assault and Battery, and damages ten dollars. The only point adjourned, was, whether a new trial could be granted in Trespass for smallness of damages.
The Court, after examining the authorities, particularly those referred to in 6 Bacon’s Abr. 665, Wilson’s ed. decided, that a new trial could not be granted for smallness of damages in Trespass. This matter has since that decision, been changed by Statute-See 1 Rev. Code of 1819, ch. 128, § 96, p. 510.